DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11 May 2022 is acknowledged.  The traversal is on the ground(s) that “the Restriction Requirement does not comply with the Notice Requirement of 35 U.S.C. 132 and so does not supply Applicant with an informed opportunity to respond, does not comply with statutory requirements that a burden be shown to be serious, does not set forth any basis for mutual exclusivity, and does not comply with statutory requirements that the respective inventions be independent and distinct”. This is not found persuasive because 35 USC 132 relates to rejections in reexam applications and does not relate to restriction practice. As to the inventions being independent and distinct and how this relates to claims 4 and claim 14, the product of claim 14 can be made by a materially different method than set forth in claim 4, namely the product could be made without the use of a heat press by softening the strap with a solvent, pressing the image against the soften surface and then allowing the solvent to evaporate. Therefore, the inventions are independent and distinct. As to the question of “serious burden”, the previous restriction set forth reasons to support for the conclusion that there is serious burden to examine both groups of claims.
As to new claim 20 and amended claims 18 and 19, these claims are directed to product claims and as such are included with the other non-elected product claims of Group II. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seuk 2017/0064928 in view of Greenberg 2016/0136944. As to claim 4, Seuk discloses a leash configuration method comprising obtaining a first strap and a second strap, said second strap being doubled over the first strap [0020], and constructing a first handle assembly to include a first joint, a second joint, part of said first strap forming a first handle extending between said first and second joints, and part of said second strap forming a first handle support also extending between said first and second joints wherein a length of said first handle exceeds a length of said first handle support to form handles 156, 158 as shown in Fig. 4. Seuk does not disclose the use of a heat press to provide an image on the strap and does not disclose the claimed dimensions of the leash components. However, it would have been obvious to one of ordinary skill in the art to select any dimensions, such as those instantly claimed, to form the leash components in Seuk in order to provide a desired structural integrity or desired image visibility since a change in size is within the level of ordinary skill in the art. Regarding heat pressing an image on part of the leash, Greenberg discloses heat pressing images with a heat platen onto pet collars [0003], [0052]. It would have been obvious to one of ordinary skill in the art to heat press images onto the straps of Seuk in view of Greenberg in order to personalize the leash.  As to the presence of joints between the two straps in Seuk, the dotted lines in the figures would at least suggest the use of stitching or other means to join the two straps together at these points. 
As to claim 5, it would have been obvious to one of ordinary skill in the art to locate the image on any specific location on the leash in Seuk since a shifting of location of parts is within the general skill of a worker in the art.
As to claim 6, Seuk discloses his strap as being made from webbing material; see [0017] and [0020]. Webbing material is defined as being a woven fabric which will inherently have many fibers. It would have been obvious to one of ordinary skill in the art to have some of the fibers extend continuously through the length of the leash of Seuk in order to have the greatest tensile strength in the longitudinal direction of the strap since that is where the greatest tensile stress will occur during use. 
As to claims 9, 11 and 12, the combined prior art of Seuk and Greenberg suggests printing indicia on a leash or collar. It would have been obvious to one of ordinary skill in the art to print any type of product related information on the product of the combined prior art of Seuk and Greenberg in order to convey product information to the user. It would have been obvious to one of ordinary skill in the art to select any dimensions, such as those instantly claimed, to form the leash in Seuk in order to provide a desired structural integrity since a change in size is within the level of ordinary skill in the art.
As to claim 10, Seuk discloses using the handle assembly 150 as a leash in Fig. 5.
As to claim 13, Fig. 4 of Seuk discloses the presence of two handles 156 and 158 on a leash.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seuk 2017/0064928 in view of Greenberg 2016/0136944 as applied to claims 4-6 and 9-13 above, alone or further in view of GB2292664. The combined prior art of Seuk and Greenberg discloses the invention substantially as claimed; see the above rejection. However, this combined prior art does not disclose the use of a swivel snap jaw ring. The examiner takes official notice of the fact that swivel snap jaw rings are well-known in the art. Therefore, it would have been obvious to one of ordinary skill in the art to use a swivel snap jaw ring as the end connector on the leash of Seuk since this involves the simple substitution of one known fastener for another. In any event, GB2292664 discloses the use of a swivel snap jaw ring 1 on a dog leash; see Fig. 1. It would have been obvious to one of ordinary skill in the art to use a swivel snap jaw ring as the end connector on the leash of Seuk in view of GB2292664 since this involves the simple substitution of one known fastener for another. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seuk 2017/0064928 in view of Greenberg 2016/0136944 as applied to claims 4-6 and 9-13 above, alone or further in view of Sandberg 2007/0006823. The combined prior art of Seuk and Greenberg discloses the invention substantially as claimed; see the above rejection. As to the length of the leash being longer than the heat platens, it would have been obvious to one of ordinary skill in the art to form the leash in the combined prior art of Seuk and Greenberg with any length since a change in size is within the level of ordinary skill in the art. However, this combined prior art does not disclose allowing a first end portion of a third strap to extend through a second snap clip component configured to click together with said first snap clip component; and forming an additional handle by constructing a joint that affixes a proximal portion of said second strap with a second end portion of said third strap that is opposite to said first end portion of said third strap. Sandberg discloses a leash by having a first end portion of a third strap 14 extend through a second snap clip component 3, 4 configured to click together with said first snap clip component 3, 4 and forming an additional handle by constructing a joint that affixes a proximal portion of said second strap with a second end portion of said third strap that is opposite to said first end portion of said third strap; see Figs. 1 and 2 of Sandberg. It would have been obvious to one of ordinary skill in the art to attach a third strap with the construction shown in Sandberg on the end of the leash in the combined prior art of Seuk and Greenberg in order to attach the leash to a pet.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Seuk 2017/0064928 in view of Greenberg 2016/0136944 and GB2292664.  As to claim 1, Seuk discloses a leash configuration method comprising obtaining a first strap and a second strap, said second strap being doubled over the first strap [0020], and constructing a D-shaped first handle assembly to include a first joint, a second joint, part of said first strap forming a first handle extending between said first and second joints, and part of said second strap forming a first handle support also extending between said first and second joints wherein a length of said first handle exceeds a length of said first handle support to form handles 156, 158 as shown in Fig. 4. As to the presence of joints between the two straps in Seuk, the dotted lines in the figures would at least suggest the use of stitching or other means to join the two straps together at these points. Seuk does not disclose the use of a heat press to provide an image on the strap, does not disclose the claimed dimensions of the leash components and does not disclose a swivel snap jaw ring.  It would have been obvious to one of ordinary skill in the art to select any dimensions, such as those instantly claimed, to form the leash components in Seuk in order to provide a desired structural integrity or desired image visibility since a change in size is within the level of ordinary skill in the art. Regarding heat pressing an image on part of the leash, Greenberg discloses heat pressing images with a heat platen onto pet collars [0003], [0052]. It would have been obvious to one of ordinary skill in the art to heat press images onto the straps of Seuk in view of Greenberg in order to personalize the leash.  Regarding the use of a swivel snap jaw ring, GB2292664 discloses the use of a swivel snap jaw ring 1 on a dog leash; see Fig. 1. It would have been obvious to one of ordinary skill in the art to use a swivel snap jaw ring as the end connector on the leash of Seuk in view of GB2292664 since this involves the simple substitution of one known fastener for another. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783